DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 9/13/2021 have been reviewed but are not found to be persuasive.   Applicant has provided amendments but no substantive arguments as to why the claims are not read upon by the Sayegh reference.  Previous rejections are modified for the new claim language but are rejected using the same art.

Claim Objections
	Applicant’s amendments to claim 1 add multiple numbering schemes both using (i), (ii), and (iii).  This is confusing to the reader of the claims as it is unclear whether these are different lists and how they are associated with each other.  Applicant is asked to modify the scheme to use alternative lettering or numbering.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,195,165 to Sayegh.
With respect to claim 7, Sayegh shows a sensor for a pick and place machine, the pick and place machine including at least one nozzle and a stationary computer, the sensor comprising: (a) a receive circuit in the sensor configured to receive rotational data about a rotational position of the nozzle (column 5, lines 19-43); (b) optics and detection electronics in the sensor configured to obtain sensor data about the orientation of a component removably attached to the nozzle (column 7, lines 21-25 – “The shadows formed by the components blocking the light from the light source 326 is focused through optics 322 and onto detector 324.”); and (c) a signal processing circuit in the sensor configured to combine the rotational data and the sensor data into a data set and to send the data set to the stationary computer (Column 5, lines 13-19 - “report data about the width of the cast shadow and the associated angular position of nozzle 202”); wherein the sensor is configured for use in providing a correction instruction for alignment of the component with respect to a board to which the component is configured to be placed (Column 3, line 65 – column 4, line 4, “Computing circuitry in the sensor computes a width of the profile of the component at a plurality of rotational positions of the nozzle, as a function of the output from the encoder and ”);
Referring to claim 8, Sayegh shows wherein the sensor comprises a light source (column 5, lines 22-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,195,165 to Sayegh in view of U.S. Patent No. 4,910,864 to Elliott.


With respect to claim 1, Sayegh shows a pick and place machine for picking a component and placing the component on a board, the pick and place machine comprising: a stationary computer (motion control system 108 and processor 122 as part of pick and place machine 102); and at least one movable placement unit including a (i) nozzle (abstract), (ii) an actuator for The shadow cast approach takes advantage of the motion control system already installed on pick and place machine 12, which has an extremely accurate rotary motor 22 and encoder 30 for reporting the angular position of nozzle 42.”),  and a sensor for use in providing a correction instruction for alignment of the component with respect to the board (Column 3, line 65 – column 4, line 4, “Computing circuitry in the sensor computes a width of the profile of the component at a plurality of rotational positions of the nozzle, as a function of the output from the encoder and output from the detector, the circuitry providing a value of the output of the encoder at which the width of the component is minimized, sometime called the correction signal.”);, the placement unit being configured to move relative to the component conveyor system and the board conveyor system (purpose of a pick and place machine), wherein the sensor includes (i) a receive circuit in the sensor configured to receive rotational data about a rotational position of the nozzle (column 5, lines 19-43), (ii) optics and detection electronics in the sensor configured to obtain sensor data about the orientation of a component removably attached to the nozzle (column 7, lines 21-25 – “The shadows formed by the components blocking the light from the light source 326 is focused through optics 322 and onto detector 324.”), and (iii) a signal processing circuit in the sensor configured to combine the rotational data and the sensor data into a data set and to send the data set to the stationary computer (Column 5, lines report data about the width of the cast shadow and the associated angular position of nozzle 202”), wherein the stationary computer includes (i) a receive circuit in the stationary computer to receive the data set from the sensor (Column 6, lines 13-15 - “An RS-422 connector 212 receives commands and their associated data from host processor 122 over cabling 104, except for power supply 34, and allows data from sensor 100 to be transmitted to processor 122.”), and (ii) a signal processing circuit in the stationary computer to compute a correction instruction from the data set and to output the correction instruction as an correction signal to the at least one movable placement unit (column 6, lines 20-21 – “The desired placement position of component 200 is sent from host 122 to DSP 236 through connector 212”).
Sayegh does not specifically show a component conveyor system nor a board conveyor system.  The use of pick and place machines within the larger conveyor system for conveying parts and circuit boards to the pick and place machine is well established.  Elliott shows a pick-up head for handing components where the head is inside a circuit board conveyor system (abstract – board conveyor belt) and contains a component conveyor system (abstract – component feed device).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the board and component conveyance systems as shown in Elliot as support for the pick and place machine of Sayegh as this would allow the components and boards to be replenished and the system to replenish the supply of components and circuit boards quickly.


Referring to claim 3, Sayegh shows wherein the sensor data is representative of a side image of the component, wherein the signal processing circuit in the stationary computer is adapted to compute the shape of the visual hull of the component at a plurality of rotational positions (Column 5 lines 20-43 and “profile of the component”, claim 4).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,195,165 to Sayegh in view of U.S. Patent No. 4,910,864 to Elliott as shown above and further in view of U.S. Patent Publication 2002/0110155 to Pearce et al.
With regard to claim 4, Sayegh/Elliot appear to show a single placement unit. The execution of a system multiple times with a single main processor or computer is known.  
Pearce shows a system for motion control using a central computer for controlling multiple actuation devices in a controlled movement system.   
It would have been obvious to one of ordinary skill in the art to execute the concept of a single stationary computer that receives data from multiple slave devices and executes control over each so that “simultaneous acquisition of data and the simultaneous implementation of controlled action occur” (Pearce abstract).
Referring to claims 5 and 6, the single stationary computer communicates and receives data with multiple units as shown in Pearce and computes the correction instruction from the data set for each of the plurality of placement units, and outputs the correction instruction as the correction signal to each of the plurality of placement units.  The execution of a system as shown .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,195,165 to Sayegh as shown above in view of U.S. Patent Publication 2017/0171319 to Hall.
Sayegh shows combining the sensor data and the rotational data into a data set for transfer to the stationary computer, but does not show using any compression to create “compressed sensor data”.  The use of compression for data transfer is well known to save time and money by allowing less data to be transferred resulting in quicker response times.
Hall shows wherein a field device transfers data to a local computer by using a “compressor/uncompressor” which creates a data stream minimizing size and transfer time (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data compression techniques shown in Hall to compress the sensor data of Sayegh because it would allow for less data to be sent and for the data to be sent as a single “intact data set” rather than individual data pieces.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117